Citation Nr: 1714466	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-05 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1978 to July 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the RO in Roanoke, Virginia, which denied reopening of the claim for entitlement to service connection for a low back disability.  

In October 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the discussion below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an unappealed October 1979 rating decision, the RO denied service connection for a low back disability.  

2.  The evidence associated with the claims file subsequent to the October 1979 rating decision includes a new diagnosis of lumbar spine degenerative changes, including arthritis, which was not of record in October 1979.  


CONCLUSIONS OF LAW

1.  The October 1979 rating decision denying the claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Criteria for reopening the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board grants the benefits sought on appeal in full with respect to reopening, there is no need to discuss compliance with VA's duty to notify and assist the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The Veteran is seeking to reopen a claim for service connection for a low back disability.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming, as a "low threshold" standard is applied.  See Shade at 121.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim for service connection.  Absent submission of evidence that is sufficient to reopen the claim, the Board's analysis  must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the appellant's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. 
§ 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding the presumption of soundness, VA law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016).  The exception to this rule is in the case when the presumption of soundness has been rebutted by clear and unmistakable evidence, in which case the pre-existing disability is presumed to have been aggravated unless there is clear and unmistakable evidence of no aggravation. Id.; Wagner, Supra.

The Veteran's claim was previously denied in an October 1979 rating decision for a low back disability.  The RO explained that the Veteran had been diagnosed with "chronic low back syndrome" in-service, that a service department Medical Evaluation Board had determined pre-existed service and was not aggravated.  The rating decision concluded:

The claimed condition pre-existed service.  While the veteran showed an increase in subjective complains during service, clinical findings at time of discharge were essentially similar to those at enlistment.  Any increase in the condition must be held to have been due to the natural course of the disability over the course of the veteran's period of service.

Although notified of this decision and of his appellate rights, the Veteran did not appeal the October 1979 decision and did not submit new and material evidence within one year of the decision.  Therefore, the October 1979 decision became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at that time of the October 1979 rating decision consisted of: the Veteran's statements in support of his claim, the service treatment records (STRs), and a September 1979 VA examination report.

The evidence received subsequent to the October 1979 rating decision consists of the following: x-ray image results from 1986; CT scan results from 1994; a medical opinion from Dr. F. from 1994; private treatment records from Carillon Roanoke Community Hospital from July 1994; private treatment records from Wythe County Community Hospital from July 1994; Virginia Worker's Compensation Commission Deputy Commissioner's opinion, February 1995; medical opinions from Dr. H. from 1995 and 1996; private treatment records from Wake Forest University Baptist Medical Center from January 1999 to August 2000; and Salem VAMC treatment records from May 2009 to August 2016.  

The Board finds that the new evidence showing new diagnoses affecting the lumbar spine, which relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.  Under Shade, there is a "low threshold" to be met to reopen a claim.  Accordingly, the Board finds that the claim for service connection for a low back disability is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(a).


ORDER

Reopening of the claim for service connection for a low back disability is granted.


REMAND

The STRs reveal that the Veteran underwent an enlistment examination January 1978.  While the Veteran reported recurrent back pain on the associated "report of medical history," the lumbar spine was clinically evaluated as normal upon physical examination.  The Veteran complained of low back pain on April 13, 1979, following an incident in which he was riding in the back of a pick-up truck and the driver went off-road.  He went before a Medical Review Board on June 20, 1979, prior to separation from service.  The conclusion of the Medical Review Board was that there was a pre-existing low back disorder (chronic mechanical low back syndrome) which was "not aggravated by service."

A September 1979 VA examination report recounted the Veteran's reported history that he twisted his back during service while a mechanic.  A contemporaneous radiology report notes that the Veteran was seen for "episodes of pain in the L-S area since lifting episodes past 11/2 to 2 yrs;" with regard to the lumbosacral spine, "[no] definitive pathology is seen." The diagnosis was chronic lumbosacral strain. The examiner did not discuss the STRs or Medical Review Board, nor was an opinion provided as to whether the diagnosed low back disability pre-existed active duty service; or was aggravated therein or incurred thereby. 

 In November 1986 an x-ray of the Veteran's lower back demonstrated: "some straitening of the lower lumbar spine with some narrowing in degree at the L4-L5 disc space level; some mild arthritic changes anteriorly and superiorly in the T-12."

In July 1994, the Veteran injured his back while working, and was admitted to a hospital in Wythe, VA, for pain management.  He was transferred to the Community Hospital of Roanoke where a CT scan demonstrated: "degenerative disc disease at L4-L5 and L5-S1 where there was a large right sided herniation with a free extruded caudally, and L3-4 was normal."  Immediate surgery was recommended, and the Veteran had a lumbar laminotomy performed on his lumbar spine.  

In February 1995, the Veteran had a hearing before the Virginia Workers' Compensation Commission.  At that hearing, he provided testimony that "he has 'had problems' with his lower back and right leg 'ever since' he 'was in the military,' and that those problems were particularly troublesome during the 'couple of months' leading up to his contended accident."

In May 1995, Dr. H. wrote that the Veteran "suffered a rupture of one of his lumbar discs on 7/8/94.  He underwent surgery following this and continues to have significant pain in the lower back which has prevented him from returning to work."  Dr. H.'s letter from January 1996 states that the Veteran is being treated for "severe low back pain secondary to previous lumbar disc surgery.  He is medically disabled from this problem and is absolutely unable to be gainfully employed."

The Board finds that the Veteran should be scheduled for an appropriate VA examination to determine whether he has a current back disability that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

The Veteran also testified, at his hearing before the Board in December 2016, that he has been on Social Security disability since the age of 36.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  While the decision by SSA on the claim for SSA benefits is not controlling with respect to VA's determination on a claim, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), SSA's determination regarding the veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

Finally, the RO should obtain any and all VA treatment records that have not yet been associated with the claims file, to include records from the Social Security Administration (SSA). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available Social Security Administration records from 1994 forward. 

2.  Schedule the Veteran for a VA spine examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file and examining the Veteran, the examiner shall offer opinions as to the following questions:  

	a) Is there clear and unmistakable evidence of a chronic low 	back disability (contemporaneously identified as "chronic 	low back syndrome" and "chronic lumbosacral strain") that 	pre-existed the Veteran's entry into active duty service in	 March 1978? 
	
	b) If the answer to the above question is affirmative, is 	there 	clear and unmistakable evidence that such disability was 	not aggravated (permanently worsened by service beyond 	the natural progress of the disease) during active duty 	service from March 1978 to July 1979? 

	c) If, and only if, the answer to (a) above is negative, is it at 	least as likely as not (at least 50% probability) that any 	current low back disability began during, or as a result of, 	active duty service from March 1978 to July 1979?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed disability.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent adjudication of the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


